DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/20 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 2, 4, 6-8, 10, 12, 14, 17-19, 21, 23, 24, 26, 29, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Goutis et al (US 2016/0287502 hereafter Goutis) in view of Flohr et al (US 2012/0183486 hereafter Flohr) as evidence by Leon (Flat Iron Tips: How to Straighten Your Hair without Damage; Huffington Post, 10/2/2012, hereafter Leon), and Jachowicz et al (US 2006/0083705 hereafter Jachowicz).
Goutis discloses hair cosmetic formulation comprising a cationic surfactant [0218]; a thiol-based compound like thiolactic acid [abstract; a fatty alcohol [Examples]; a polyol, water and a neutralizing agent that maintains pH from 2-7 [0223, Examples, 0160]. The cationic surfactants can be quaternary ammonium compound and are present 0.01-20% [0196 and 0218-0219]. The fatty alcohol is present about 9% and has 16-18 Carbon atoms [Examples]. The thiol-based compound is present from 1.5-7 % [Examples]. The polyol can be propylene glycol and is present about 6% [Examples]. The neutralizing agent is an alkaline agent and is present about 2.4% and include sodium hydroxide [Examples]. The formulation further comprises amino silicones like amodimethicone present up to 25% [0222-0223]. Additional cationic polymers liked quarternized cellulose derivatives can be present up to 15% [0222-0223].
While the reference discloses the composition components of the instant claims, the reference is silent to the pH of the overall formulation.  The pH of the individual components is disclosed, but the reference is silent to the specific pH of the formulation once applied together. Compositions for the hair range from acidic to alkali, and depend on the concentration of the constituent components as seen in the Flohr patent.
Flohr discloses a method for chemically altering the hair by applying a composition to the hair where the composition has a pH from 4.0-6.9 [abstract].  The composition comprises cationic surfactants [0094; thiolactic acid present about 8-10% [0092-0093]; at least a fatty alcohol with between 6 to 60 Carbon atoms [0075]; fatty substances that are not fatty alcohols [0095]; water and a 0 C (see Leon section 3). It would have been obvious to adjust the pH of the Goutis formulation as seen in Flohr as they accomplish the same goal and use the same components. 
While the Goutis discloses a hair composition comprising the cationic surfactant, fatty alcohol and other components such as thickeners and colorants, the reference is silent to the specific colorant or thickening agents of the instant claims.  However, the inclusion of the specific compounds into hair cosmetic compositions is well known in the art as seen in the Jachowicz patent. 
Jachowicz discloses a personal care composition for the hair which can alter the cosmetic properties of the hair, improving feel, smoothness of the hair [0026].  The formulation comprises cationic surfactants including those with quaternary ammonium compounds where they are present from 0.1-3% [0062, 0067]; thiolactic acid of similar reducing agents present 0.05-20% [0091-0092]; fatty substances and silicone [0052-0061].  The formulation further comprises UV protectants like titanium dioxide [0076-0080] and thickeners like synthetic fluorphlogopite [0098].  The pH of the formulation is adjusted by alkalizing agents from 0.1-30% and can adjust the pH from 3-8 [0102].  It would have been obvious to include the thickeners and protectants of Jachowicz to the formulation of Goutis as they comprise similar components and are used to alter hair chemically. 
With these aspects in mind, it would have been obvious to combine the prior art in order to produce a product and method for smoothing hair. It would have been obvious to follow the suggestions of Goutis to apply a flat iron as taught in Flohr with suggestions of Leon as this would .
Response to Arguments
Applicant’s arguments, see Remarks/Amendments, filed 12/30/20, with respect to the rejection(s) of claim(s) 1, 2, 4, 6-8, 10, 12, 14, 17-19, 21, 23, 24, 26, 29, and 32-34 under 35 USC 102(a1) and 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618